Title: To George Washington from Benjamin Walker, 12 December 1781
From: Walker, Benjamin
To: Washington, George


                        
                            Philada 12th Decemr 1781.
                        
                        The General Court Martial assembled for the Trial of Major Genl Howe, on sundry charges brought against him
                            by the Delegates of the State of Georgia, have Order’d
                        That the Judge Advocate report to the Commander in Chief in writing the difficulties which the Court have
                            met with in attempting to proceed on the Trial of Maj. Genl Howe and request his Excellencys directions whether under the
                            circumstances stated it will be proper to proceed any further untill the deficient Evidence can be obtained.
                        In consequence of the above order the Judge Advocate begs leave to Report to your Excellency.
                        That he had handed to him on the part of the prosecution sundry Papers containing among other things the
                            Names of five persons whose testimony was deemed necessary to support the charges brought against Genl Howe.
                        That three of those persons being in Maryland & another of them, Colo. Walters, refusing to give his
                            Testimony for reasons alledged in his Letter annexed hereto the Court thought proper to write to the Delegates of Georgia
                            to know if they were content that the Trial should go on with such Evidence as could be produced or whether they expected
                            it should be postponed till the other Evidences had arrived. To this Letter the Delegates returned the answer
                                annexed with the Names of four more Witnesses all of whom were in Town—The Court then determined
                            to proceed to the examination of these Witnesses & to send an express to summons those absent.
                        Lt Colo. Ternant was accordingly called on for his Testimony but objected to giving it on account of his
                            being a Prisoner on Parole.
                        This new difficulty occasioned the above order of Court—in obedience to which 
                        The Judge Advocate begs your Excellencys directions whether under these circumstances  it will be proper to
                            proceed any further in the Trial untill the deficient Evidence can be obtained.
                        
                            Ben. Walker Capt.
                            
                                Actg as Judge Advocate

                        
                    